Continuation of item 3a:

Regarding newly proposed claims 70-77, proposed claims are new claims not considered, and do not place the application in better form for appeal by materially reducing or simplifying the issues for appeal.


Continuation of item 12:

Objections
Applicant has argued on pages 9-10 that proposed amendments of claims 50, 56, 59, 61, and 68 have overcome the corresponding objections.
Regarding objection of
	Claim 50: antecedent issues remain in proposed amendments and include “a number of maximum MIMO layers” in line 11 which should be “the number of maximum MIMO layers”; and “in downlink or in uplink” in line 12 which should be “in the downlink or in the uplink”.  Accordingly, the examiner respectfully disagrees that objections of claim 50 have been overcome.
	Claim 56: claim 56 has canceled in proposed amendments.
	Claim 59: antecedent issues remain in proposed amendments and include “a number of maximum MIMO layers” in line 13 which should be “the number of maximum MIMO layers”; and “in downlink or in uplink” in line 14 which should be “in the downlink or in the uplink”.  Accordingly, the examiner respectfully disagrees that objections of claim 59 have been overcome.
	Claim 61: claim 61 has been canceled in proposed amendments.
	Claim 68: claim 68 has been canceled in proposed amendments.

35 U.S.C. § 112(a) rejections
Applicant has argued on page 10 that proposed amendments of claim 55, 60, and 69 have overcome the corresponding 35 U.S.C. § 112(a) rejections.
Regarding 35 U.S.C. § 112(a) rejection of
	Claim 55: proposed amendments include “turning off a corresponding number of radio frequency receiving chains or a corresponding number of radio frequency transmitting chains according to the response message” and points to para. 93, 156, 164, 171, 175, and 182 as support.  The examiner respectfully disagrees.
		As indicated in the OA of 4/21/2022 on page 4, no description of “radio frequency transmitting chains” or “radio frequency receiving chains” is found; further, no description of “turning off” any component is found; still further, descriptions regarding “power” found in para. 05, 75, and 208 do not describe “turning off”, “disabling”, “cutting”, “shutting off”, etc. to any component.
	Claim 60: applicant’s arguments and examiner’s response are analogous to arguments and response to claim 55.
	Claim 69: claim 69 has been canceled in proposed amendments.

35 USC § 103 rejections
Applicant has argued on pages 11-16 that “the combination of Azuma et al. (JP 2011193141 A) and Yum et al. (US 2016/0157228 A1) fails to disclose all of the limitations set forth in independent claims 50, 59, and 68, and consequently does not render obvious claims 50-69”.
Regarding 35 USC § 103 rejection of
	Claim 50:
		on pages 12-14, applicant points to para. 30 and 32 of Azuma and asserts Azuma fails to teach that a user equipment sends a first message to a network device upon detecting an overheating problem occurs by the user equipment, wherein the first message comprises assistance information, and wherein the assistance information comprises a number of maximum MIMO layers that user equipment prefers to be configured in downlink and/or a number of maximum MIMO layers that the user equipment prefers to be configured in uplink, and receives a response message from the network device, wherein the response message instructs the user equipment to reconfigure a number of maximum MIMO layers in downlink or in uplink.
		on pages 14-16, applicant points to para. 89, 104, and 110 of Yum and asserts Yum fails to teach that a user equipment sends a first message to a network device upon detecting an overheating problem occurs by the user equipment, wherein the first message comprises assistance information, and wherein the assistance information comprises a number of maximum MIMO layers that user equipment prefers to be configured in downlink and/or a number of maximum MIMO layers that the user equipment prefers to be configured in uplink, and receives a response message from the network device, wherein the response message instructs the user equipment to reconfigure a number of maximum MIMO layers in downlink or in uplink.  Applicant also describes para. 89, 104, and 110 of Yum as “UE sends variability information to the BS through a VariableUECapability field in a UECapabilitylnformation message”.  
	The examiner respectfully disagrees.
	Initially, Azuma is not cited to teach all limitations of claim 50, and as indicated on pages 5-6, the rejection is a combination of Azuma in view of Yum.  Further, Yum is not cited to teach all limitations of claim 50, and as indicated on pages 5-6, the rejection is a combination of Azuma in view of Yum.  Pages 7-8 of the OA cite Yum at para. 92-99, 111, 113, and Fig. 14 step S1430 which describe (decrease UE capability (new maximum) in situation of overheating problem in UE; para. 92-99, UE sends capability update message; para. 113 and Fig. 14 step S1430, capability update message includes subset of variable UE capacity, variable UE capacity includes layers for carrier aggregation (serving cell on frequency band) multiple-input, multiple-output downlink (CA-MIMO-ParametersDL-R10); para. 111 and para. 113); further, cited para. 92-99 describes UE capability changing over time, and situations for changing include overheating, and cited para. 111 and 113 describes when UE capability has changed, to send information included in VariableUECapabilityEntity which includes MIMO parameters/layers.  Accordingly, Azuma in view of Yum teach the limitations of claim 50.
	Claims 51-69: applicant’s arguments and examiner’s response are analogous to arguments and response to claim 50.

/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474